Exhibit 10.2

IRIDIUM COMMUNICATIONS INC.

2009 STOCK INCENTIVE PLAN

PERFORMANCE SHARE PROGRAM

AWARD GRANT NOTICE

Iridium Communications Inc. (the “Company”), pursuant to its Performance Share
Program (the “Program”) under its 2009 Stock Incentive Plan (the “Plan”), hereby
awards to Participant the Other Stock-Based Award set forth below (the “Award”).
The Award is a restricted stock unit award, covering the number of “Units” set
forth below, with each Unit representing the right to be issued on a future date
one Share for each Unit that ultimately vests (subject to adjustment as provided
in Section 9 of the Plan). This Award is subject to all of the terms and
conditions as set forth herein and in the Performance Share Award Agreement, the
Program and the Plan, all of which are attached hereto and incorporated herein
in their entirety. Unless otherwise defined herein, capitalized terms will have
the meanings set forth in the Plan or the Program, as applicable.

 

Participant:  

 

Date of Grant:  

 

Number of Units Subject to Target Award:  

 

Number of Units Subject to Maximum Award:  

 

Performance Period:  

 

Determination of Actual Award: On the Certification Date, and provided that
(i) the applicable Performance Goals are attained during the Performance Period,
(ii) the Other Performance Goals are achieved, and (iii) Participant is Employed
through such date, the Company will credit Participant with an Actual Award
representing the number of Units (which may be equal to all or a portion
(including none) of the Maximum Award) as determined by the Committee under the
Program. If a Change in Control (as defined in the Plan) occurs prior to the
Certification Date, Participant will be credited, effective as of immediately
prior to the Change in Control, with an Actual Award equal to the Target Award.
Vesting will occur subject to the original time-based vesting schedule
thereafter, with the first vesting date being March 1, 2014. The Performance
Goals and the Other Performance Goals are set forth in an attachment hereto,
which is incorporated herein.

Vesting Schedule: Subject to the Participant’s continued Employment on each
vesting date, the Actual Award will vest (i) as to 50% of the Shares subject to
the Actual Award on the Certification Date, and (ii) as to the remaining 50% of
the Shares subject to the Actual Award on March 1, 2015. Each installment that
vests hereunder is a “separate payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2).

Additional Terms/Acknowledgements: The Participant acknowledges receipt of, and
understands and agrees to, this Award Grant Notice, the Performance Share Award
Agreement, the Program, the Plan and the related Plan prospectus. Participant
further acknowledges that as of the Date of Grant, this Award Grant Notice, the
Performance Share Award Agreement, the Program and the Plan set forth the entire
understanding between Participant and the Company regarding the Award and
supersede all prior oral and written agreements on the terms of the Award, with
the exception, if applicable, of (i) the written employment agreement between
the Company and Participant specifying the terms that should govern this Award
and (ii) the Company’s Stock Ownership Guidelines. By accepting this Award, the
Participant consents to receive all related documents by electronic delivery and
to participate in the Plan through an online or electronic system established
and maintained by the Company or another third party designated by the Company.

 

IRIDIUM COMMUNICATIONS INC.       PARTICIPANT By:  

 

     

 

  [                                                         ]         Chief
Executive Officer      



--------------------------------------------------------------------------------

IRIDIUM COMMUNICATIONS INC.

2009 STOCK INCENTIVE PLAN

PERFORMANCE SHARE PROGRAM

PERFORMANCE SHARE AWARD AGREEMENT

Pursuant to the Award Grant Notice (“Grant Notice”) and this Performance Share
Award Agreement (“Award Agreement”), Iridium Communications Inc. (the “Company”)
has awarded you, pursuant to its Performance Share Program (the “Program”) under
its 2009 Stock Incentive Plan (the “Plan”), the Maximum Award (which is a
“restricted stock unit award”) as indicated in the Grant Notice. Unless
otherwise defined herein or in the Grant Notice, capitalized terms will have the
meanings set forth in the Plan or the Program, as applicable. In the event of
any conflict between the terms in this Award Agreement and the Plan or the
Program, the terms of the Plan or Program, as applicable, will control.

The details of your Award, in addition to those set forth in the Grant Notice,
the Program and the Plan, are as follows.

1. GRANT OF THE AWARD. This Award represents restricted stock units (“Units”).
Each Unit represents the right to be issued on a future date one Share for each
Unit that ultimately vests.

2. VESTING. Your Units will vest as provided in the Grant Notice. Vesting will
cease upon the termination of your Employment. Your right to be issued any
Shares under the Units that have not yet vested will be forfeited on the
termination of your Employment.

3. ADJUSTMENT TO NUMBER OF UNITS AND SHARES SUBJECT TO AWARD.

(a) The Units subject to your Award will be adjusted as provided in Section 9
the Plan.

(b) Any additional Units and any Shares, cash or other property that become
subject to the Award pursuant to this Section 3 will be subject, in a manner
determined by the Board, to the same forfeiture restrictions, restrictions on
transferability, and time and manner of delivery as applicable to the other
Units and Shares underlying your Award.

(c) No fractional Shares or rights for fractional Shares will be created
pursuant to this Section 3. Any fraction of a Share will be rounded down to the
nearest whole Share.

4. SECURITIES LAW COMPLIANCE. You will not be issued any Shares underlying the
Units unless either (i) the Shares are registered under the Securities Act of
1933, as amended, or (ii) the Company has determined that such issuance would be
exempt from such registration requirements. Your Award also must comply with
other applicable laws and regulations governing the Award, and you will not
receive Shares underlying your Units if the Company determines that such receipt
would not be in material compliance with such laws and regulations.

5. TRANSFERABILITY. Prior to the time that Shares have been delivered to you,
you may not transfer, pledge, sell or otherwise dispose of any portion of or any
interest in the Units or the Shares underlying your Units. For example, you may
not use Shares that may subsequently be issued in respect of your Units as
security for a loan, nor may you transfer, pledge, sell or otherwise dispose of
such Shares. This restriction on transfer will lapse with respect to any Shares
delivered to you.

(a) Death. Your Units are not transferable other than by will and by the laws of
descent and distribution. Upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form provided by or otherwise satisfactory to the Company and any
broker designated by the Company to effect transactions under the Plan,
designate a third party who, in the event of your death, will thereafter be
entitled to receive any distribution of Shares or other consideration to which
you were entitled at the time of your death pursuant to this Award Agreement. In
the absence of such a designation, your executor or administrator of your estate
will be entitled to receive, on behalf of your estate, such Shares or other
consideration.

 

1



--------------------------------------------------------------------------------

(b) Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Shares or other
consideration under your Units, pursuant to the terms of a domestic relations
order or official marital settlement agreement that contains the information
required by the Company to effectuate the transfer. You are encouraged to
discuss with the Company’s General Counsel the proposed terms of any such
transfer prior to finalizing the domestic relations order or marital settlement
agreement to help ensure the required information is contained within the
domestic relations order or marital settlement agreement. The Company is not
obligated to allow you to transfer your Award in connection with your domestic
relations order or marital settlement agreement.

6. DELIVERY/DATE OF ISSUANCE.

(a) The issuance of Shares in respect of the Units is intended to comply with
Treasury Regulation Section 1.409A-1(b)(4) and will be construed and
administered in such a manner.

(b) Subject to the satisfaction of the withholding obligations set forth in
Section 10 of this Award Agreement, in the event one or more Units vest, the
Company will issue to you, on the applicable vesting date, one Share for each
Unit that vests and such issuance date is referred to as the “Original Issuance
Date.” If the Original Issuance Date falls on a date that is not a business day,
delivery will instead occur on the following business day.

(c) However, if (i) the Original Issuance Date does not occur (1) during an
“open window period” applicable to you, as determined by the Company in
accordance with the Company’s then-effective policy on trading in Company
securities, or (2) on a date when you are otherwise permitted to sell Shares on
an established stock exchange or stock market (including but not limited to
under a previously established 10b5-1 trading plan entered into in compliance
with the Company’s policies), and (ii) the Company elects, prior to the Original
Issuance Date, (1) not to satisfy the Withholding Taxes described in Section 10
by withholding Shares from the Shares otherwise due, on the Original Issuance
Date, to you under this Award, (2) not to permit you to enter into a “same day
sale” commitment with a broker-dealer pursuant to Section 10 of this Award
Agreement (including but not limited to a commitment under a previously
established 10b5-1 trading plan entered into in compliance with the Company’s
policies) and (3) not to permit you to pay your Withholding Taxes in cash, then
the Shares that would otherwise be issued to you on the Original Issuance Date
will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
Shares in the open public market, but in no event later than December 31 of the
calendar year in which the Original Issuance Date occurs (that is, the last day
of your taxable year in which the Original Issuance Date occurs), or, if and
only if permitted in a manner that complies with Treasury Regulation
Section 1.409A-1(b)(4), no later than the date that is the 15th day of the third
calendar month of the year following the year in which the Shares under this
Award are no longer subject to a “substantial risk of forfeiture” within the
meaning of Treasury Regulation Section 1.409A-1(d).

7. DIVIDENDS. You will receive no benefit or adjustment to your Units with
respect to any cash dividend, stock dividend or other distribution except as
provided in the Plan.

8. RESTRICTIVE LEGENDS. Any Shares issued with respect to your Units will be
endorsed with appropriate legends determined by the Company.

9. AWARD NOT A SERVICE CONTRACT. Your Employment is not for any specified term
and may be terminated by you or by the Company or an Affiliate at any time, for
any reason, with or without cause and with or without notice. Nothing in this
Award Agreement (including, but not limited to, the vesting of your Units or the
issuance of the Shares subject to your Units), the Plan, the Program or any
covenant of good faith and fair dealing that may be found implicit in this Award
Agreement, the Plan or the Program will: (i) confer upon you any right to
continue in the employ or service of, or affiliation with, the Company or an
Affiliate; (ii) constitute any promise or

 

2



--------------------------------------------------------------------------------

commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Award Agreement, the Program or the Plan unless such right or benefit has
specifically accrued under the terms of this Award Agreement, the Program or the
Plan; or (iv) deprive the Company of the right to terminate you at will and
without regard to any future vesting opportunity that you may have.

10. WITHHOLDING OBLIGATIONS.

(a) On each vesting date, and on or before the time you receive a distribution
of the Shares underlying your Units, and at any other time as reasonably
requested by the Company in accordance with applicable tax laws, you agree to
make adequate provision for any sums required to satisfy the federal, state,
local and foreign tax withholding obligations of the Company or any Affiliate
that arise in connection with your Award (the “Withholding Taxes”).
Specifically, the Company or an Affiliate may, in its sole discretion, satisfy
all or any portion of the Withholding Taxes relating to your Award by any of the
following means or by a combination of such means: (i) withholding from any
compensation otherwise payable to you by the Company or an Affiliate;
(ii) requiring you to tender a cash payment; (iii) permitting or requiring you
to enter into a “same day sale” commitment with a broker-dealer that is a member
of the Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably elect to sell a portion of the Shares to be delivered in connection
with your Units to satisfy the Withholding Taxes and whereby the FINRA Dealer
irrevocably commits to forward the proceeds necessary to satisfy the Withholding
Taxes directly to the Company and/or its Affiliates; or (iv) withholding Shares
from the Shares issued or otherwise issuable to you in connection with your
Units with a Fair Market Value (measured as of the date Shares are issued to
you) equal to the amount of such Withholding Taxes; provided, however, that the
number of such Shares so withheld will not exceed the amount necessary to
satisfy the Company’s required tax withholding obligations using the minimum
statutory withholding rates for federal, state, local and foreign tax purposes,
including payroll taxes, that are applicable to supplemental taxable income.

(b) Unless the Withholding Taxes of the Company and/or any Affiliate are
satisfied, the Company will have no obligation to deliver to you any Shares.

(c) In the event the Company’s obligation to withhold arises prior to the
delivery to you of Shares or it is determined after the delivery of Shares to
you that the amount of the Company’s withholding obligation was greater than the
amount withheld by the Company, you agree to indemnify and hold the Company
harmless from any failure by the Company to withhold the proper amount.

11. UNSECURED OBLIGATION. Your Award is unfunded, and you will be considered an
unsecured creditor of the Company with respect to the Company’s obligation, if
any, to issue Shares or other property pursuant to this Award Agreement. You
will not have voting or any other rights as a stockholder of the Company with
respect to the Shares to be issued pursuant to this Award Agreement until such
Shares are issued to you. Nothing contained in this Award Agreement, and no
action taken pursuant to its provisions, will create or be construed to create a
trust of any kind or a fiduciary relationship between you and the Company or any
other person.

12. OTHER DOCUMENTS. You hereby acknowledge receipt of and the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell Shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.

13. NOTICES. Any notices provided for in this Award Agreement, the Plan or the
Program will be given in writing (including electronically) and will be deemed
effectively given upon receipt or, in the case of notices delivered by the
Company to you, five days after deposit in the United States mail, postage
prepaid, addressed to you at the last address you provided to the Company. The
Company may, in its sole discretion, decide to deliver any documents related to
participation in the Plan, the Program and this Award by electronic means or to
request your consent to participate in the Plan or the Program by electronic
means. By accepting this Award, you consent to receive such documents by
electronic delivery and to participate in the Plan and the Program through an
online or electronic system established and maintained by the Company or another
third party designated by the Company.

 

3



--------------------------------------------------------------------------------

14. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by, the
Company’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.

(d) This Award Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan, the Program and this Award
Agreement will be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of the Company.

15. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan and the Program, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan or the Program. In addition, your Award will be subject to recoupment
in accordance with any clawback policy that the Company is required to adopt
pursuant to the listing standards of any national securities exchange or
association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. No recovery of compensation under such a clawback policy
will be an event giving rise to a right to resign for “good reason” or
“constructive termination” (or similar term) under any plan of or agreement with
the Company.

16. SEVERABILITY. If all or any part of this Award Agreement, the Plan or the
Program is declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity will not invalidate any portion of this
Award Agreement, the Plan or the Program not declared to be unlawful or invalid.
Any Section of this Award Agreement, the Plan or the Program (or part of such a
Section) so declared to be unlawful or invalid will, if possible, be construed
in a manner which will give effect to the terms of such Section or part of a
Section to the fullest extent possible while remaining lawful and valid.

17. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Award Agreement will not be included as compensation, earnings, salaries,
or other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

18. AMENDMENT. Any amendment to this Award Agreement must be in writing, signed
by a duly authorized representative of the Company. The Board reserves the right
to amend this Award Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, interpretation, ruling, or
judicial decision.

19. COMPLIANCE WITH SECTION 409A OF THE CODE. This Award is intended to comply
with the “short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4). However, if this Award fails to

 

4



--------------------------------------------------------------------------------

satisfy the requirements of the short-term deferral rule and is otherwise not
exempt from, and therefore deemed to be deferred compensation subject to,
Section 409A of the Code, and if you are a “Specified Employee” (within the
meaning set forth Section 409A(a)(2)(B)(i) of the Code) as of the date of your
separation from service (within the meaning of Treasury Regulation
Section 1.409A-1(h)), then the issuance of any Shares that would otherwise be
made upon the date of the separation from service or within the first six months
thereafter will not be made on the originally scheduled dates and will instead
be issued in a lump sum on the date that is six months and one day after the
date of the separation from service, with the balance of the Shares issued
thereafter in accordance with the original vesting and issuance schedule set
forth above, but if and only if such delay in the issuance of the Shares is
necessary to avoid the imposition of taxation on you in respect of the Shares
under Section 409A of the Code. Each installment of Shares that vests is a
“separate payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2).

20. NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of this Award and by signing the
Grant Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so.

 

5